TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00078-CV



                                       Chris Bell, Appellant

                                                   v.

                          Republican Governors Association, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. D-1-GN-07-003955, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant has filed an agreed motion to dismiss his appeal. Appellant states that the

parties have reached an agreement and have settled all matters in this case. Appellant further certifies

that he has conferred with appellee and that it does not oppose this motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                                __________________________________________

                                                Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Dismissed on Appellant’s Motion

Filed: July 10, 2015